Citation Nr: 1232752	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-47 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.

5.  Entitlement to service connection for right ear hearing loss disability.

6.  Entitlement to service connection for depression and anxiety.

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was last before the Board in July 2012 at which time it was remanded to afford the Veteran a hearing before the Board.  Following that remand, the Veteran, through his attorney, withdrew his request for a Board hearing in this matter.  

The RO apparently reopened the claims for service connection of PTSD and residuals of a neck injury and denied them on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issues of entitlement to an initial compensable evaluation for left ear hearing loss disability, entitlement to service connection for right ear hearing loss disability, entitlement to service connection for depression and anxiety, entitlement to service connection for PTSD, entitlement to service connection for residuals of a neck injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2001 decision, the RO last denied the Veteran's claims for service connection of PTSD.

2.  Evidence received since the final July 2001 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The RO's July 2001 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the July 2001 denial, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for PTSD was denied by the RO in a July 2001 rating decision.  The RO denied the claims on the grounds that no such disorder had been diagnosed, particularly citing to private medical records and his service treatment records .  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  A review of the claims file reveals a diagnosis of PTSD in addition to the assessment of other psychiatric.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence was not of record and relates to the unestablished diagnoses of PTSD the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and the claim is reopened; to this extent only is the appeal granted.


REMAND

In a June 2011 communication the Veteran's attorney related that the Veteran had not worked since 2007 due to his service-connected disabilities.  He further related that the Veteran's sole source of income was disability benefits from the Social Security Administration (SSA).  Moreover, SSA has apparently requested record from VA in this regard.  See May 2012 request for information.  It thus appears that SSA may be in possession of relevant outstanding records.  No attempt to obtain the records associated with this claim has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


